        Case 2:20-cv-00685-SGC Document 1 Filed 05/15/20 Page 1 of 7                      FILED
                                                                                 2020 May-15 AM 11:09
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


         IN THE UNITED STATES DISTRICT COURT FOR THE
                NORTHERN DISTRICT OF ALABAMA
                      SOUTHERN DIVISION

                                             )
JEREMY HAWKINS,                              )
                                             )
      PLAINTIFF,                             )      CIVIL ACTION NO.:
                                             )
V.                                           )
                                             )      JURY DEMAND
BROADBAND TECHNICAL                          )
RESOURCES,                                   )
                                             )
      DEFENDANT.

                                  COMPLAINT

I.    INTRODUCTION

1.    This is an action for declaratory judgment, equitable relief and money damages,

      instituted to secure the protection of and to redress the deprivation of rights

      secured through Title VII of the Civil Rights Act of 1964, as amended,

      including the Civil Rights Act of 1991, 42 U.S.C. Section 1981a and through

      42 U.S.C. Section 1981.

II.   JURISDICTION, VENUE, AND ADMINISTRATIVE PREREQUISITES

2.    The jurisdiction of this Court is invoked pursuant to 28 U.S.C. Section 1331,

      1343, 2201 and 2202. Venue is proper in the Northern District of Alabama

      under 28 U.S.C. §1391(b), and the Southern Division pursuant to Title VII’s


                                         1
         Case 2:20-cv-00685-SGC Document 1 Filed 05/15/20 Page 2 of 7




       choice-of venue provision, 42 U.S.C. § 2000e-5(f).

3.     Plaintiff has fulfilled all conditions precedent to the institution of this action

       under Title VII of the Act of Congress known as the Civil Rights Act of 1964,

       as amended, the Civil Rights Act of 1991, and 42 U.S.C. Section 2000e et seq.

       Plaintiff timely filed his charge of discrimination within 180 days of the

       occurrence of the last discriminatory act. Plaintiff also timely filed his lawsuit

       within 90 days of the receipt of his Right-To-Sue Letter from the EEOC, which

       was issued on February 26, 2020.

III.   PARTIES

4.     Plaintiff, Jeremy Hawkins, is an African-American man, a citizen of the United

       States, and a resident of the State of Alabama.

5.     Defendant, Broadband Technical Resources is an entity subject to suit under

       Title VII and 42 U.S.C. § 1981.

IV.    FACTS

6.     Plaintiff is an African American man who began working for Defendant around

       August 14, 2017 at Defendant’s Pelham, Alabama location.

7.     Defendant builds fiber optic broadband networks.

8.     Plaintiff started working in the shop and eventually moved to a groundman job

       in the field.


                                            2
        Case 2:20-cv-00685-SGC Document 1 Filed 05/15/20 Page 3 of 7




9.    Joel Bixby is Defendant’s Regional Manager and was the highest management

      official onsite at Plaintiff’s location.

10.   Bixby has made racially derogatory comments and slurs about African

      Americans, and his racial bias negatively impacted the employment of Plaintiff

      and the other two African Americans who worked at that location.

11.   Plaintiff and those other two African Americans have been terminated for non

      legitimate reasons and replaced with white employees.

12.   Plaintif’s white co-workers made racial comments and used racial slurs at work.



13.   In its position statement to the EEOC, Defendant claims that it terminated

      Plaintiff on June 24, 2019 for abandoning his job by not being available to

      work the prior weekend when he was on call.

14.   However, Plaintiff was not on call that weekend, and he did not abandon his

      job.

15.   White employees, including Charlie Nowling, missed several callouts for work

      and they were not fired.

16.   Defendant replaced Plaintiff with a white man.

17.   As mentioned above, Plaintiff was one of three African American employees

      working for Defendant at the Pelham location, and each of those employees


                                            3
        Case 2:20-cv-00685-SGC Document 1 Filed 05/15/20 Page 4 of 7




      have been terminated for non-legitimate reasons and replaced with white

      employees.

18.   Defendant’s articulated reason for terminating Plaintiff, that he allegedly

      abandoned his job, is false and/or a pretext for discrimination. In the

      alternative, even if Defendant had other legitimate or illegitimate reasons for

      terminating Plaintiff, race discrimination remained at least a motivating factor

      in the termination decision.

V.    CAUSE OF ACTION

      COUNT I — RACIAL                   DISCRIMINATION             –   WRONGFUL
      TERMINATION

19.   Plaintiff re-alleges and incorporates by reference the above factual paragraphs

      with the same force and effect as if fully set out in specific detail herein below.

20.   Plaintiff brings this Count pursuant to Title VII of the Act of Congress known

      as the Civil Rights Act of 1964, 42 U.S.C. Section 2000e et seq. as amended,

      and 42 U.S.C. Section 1981a, and 42 U.S.C. Section 1981.

21.   During the course of Plaintiff’s employment, Defendant discriminated against

      Plaintiff by terminating him which constitutes an adverse employment action

      against Plaintiff.

22.   Plaintiff may prevail under either a “pretext” theory or under a mixed-motive

      theory under Title VII, as even if Defendant had legitimate reasons for

                                           4
        Case 2:20-cv-00685-SGC Document 1 Filed 05/15/20 Page 5 of 7




      terminating him, race was at least a motivating factor in the adverse

      employment actions Defendant took against him, up to and including

      termination.

23.   Pursuant to Plaintiff’s 1981 claim, but for Plaintiff’s race Defendant would not

      have terminated him.

24.   Said racial discrimination was done maliciously, willfully, and with reckless

      disregard for the rights of Plaintiff.

25.   Plaintiff has no plain, adequate, or complete remedy at law to redress the

      wrongs alleged herein and this suit for backpay, declaratory judgment,

      injunctive relief, compensatory, and punitive damages is his only means of

      securing adequate relief.

26.   Plaintiff is now suffering, and will continue to suffer, irreparable injury from

      Defendant’s unlawful conduct as set forth herein unless enjoined by this Court.

      VI.   DAMAGES

27.   Plaintiff has suffered embarrassment, humiliation, shame, damage to reputation,

      mental distress, emotional and physical pain and anguish, and lost wages as a

      consequence of Defendant's unlawful conduct.

VII. PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays that this Court assume jurisdiction of this action


                                           5
       Case 2:20-cv-00685-SGC Document 1 Filed 05/15/20 Page 6 of 7




     and after trial:

1.   Issue a declaratory judgment that the employment policies, practices,

     procedures, conditions and customs of Defendant violate the rights of Plaintiff

     secured by Title VII of the Act of Congress known as the Civil Rights Act of

     1964, as amended, 42 U.S.C. Section 2000e et seq., 42 U.S.C. Section 1981a,

     and 42 U.S.C. Section 1981.

2.   Grant Plaintiff reinstatement into the position he would have had at the

     appropriate pay absent the discriminatory termination, a permanent injunction

     enjoining the defendant, its agents, successors, employees, attorneys and those

     acting in concert with the defendant, and at the defendant’s request, from

     continuing to violate Plaintiff’s rights as well as those who are similarly

     situated pursuant to any of the above-named statutes.

3.   Pursuant to Title VII of the Act of Congress known as the Civil Rights Act of

     1964, as amended, 42 U.S.C. Section 1981a and 42 U.S.C. Section 1981, enter

     an Order requiring Defendant to make Plaintiff whole by reinstating him into

     the position he would have occupied in the absence of race discrimination at the

     appropriate pay or awarding him front pay, awarding him back-pay (plus

     interest), nominal damages, lost seniority, benefits, loss of pension,

     compensatory damages, punitive damages and post judgment interest.


                                         6
        Case 2:20-cv-00685-SGC Document 1 Filed 05/15/20 Page 7 of 7




4.    Plaintiff further prays for such other relief and benefits as the cause of justice

      may require, including, but not limited to, an award of costs, attorneys’ fees,

      and expenses.

            PLAINTIFF DEMANDS A TRIAL BY STRUCK JURY

                                 Respectfully submitted,

                                  /s/ Jon C. Goldfarb
                                 Jon C. Goldfarb asb-5401-f58j
                                 L. William Smith asb 8660-a61s
                                 Christina M. Malmat asb-1214-y44q
                                 Lieselotte Carmen-Burks asb-8304-t46e
                                 Counsel for Plaintiff
OF COUNSEL:
Wiggins, Childs, Pantazis, Fisher,
& Goldfarb, LLC
301 19th Street North
Birmingham, AL 35203
Telephone No.: (205) 314-0500
Facsimile No.: (205) 254-1500


DEFENDANT’S ADDRESS:
Broadband Technical Resources
c/o C T CORPORATION SYSTEM
2 NORTH JACKSON ST., SUITE 605
MONTGOMERY, AL 36104




                                           7
